     Case 1:20-cv-01624-SCJ Document 28-1 Filed 04/24/20 Page 1 of 12



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LISA WALTERS, an individual;                 )
SECOND AMENDMENT                             )
FOUNDATION; and                              )
FIREARMS POLICY COALITION,                   )
INC.,                                        )
                                             )
      Plaintiffs,                            )
                                             )
V.                                           )      Case No. 1:20-cv-0 1624-SCJ
                                             )
BRIAN KEMP, in his official capacity         )
as the Governor of Georgia; GARY             )
VOWELL, in his official capacity as          )
Commissioner of the Department of            )
Public Safety and Colonel of the Georgia     )
State Patrol; THE COUNTY OF                  )
CHEROKEE; and KEITH WOOD, in his             )
official capacity as Judge of the Probate    )
Court of Cherokee County,                    )
                                             )
      Defendants.                            )


                    AFFIDAVIT OF JUDGE KEITH WOOD

Judge Keith Wood, who appeared before the undersigned notary public duly

authorized to administer oaths in the State of Georgia, and after being sworn,

deposes and says as follows:
         Case 1:20-cv-01624-SCJ Document 28-1 Filed 04/24/20 Page 2 of 12



                                           1.

I am over the age of 21 years, am under no legal disability which would prevent

me from giving this affidavit, and give this affidavit of my own personal

knowledge of the facts contained herein.

                                           2.

I am named in my official capacity as Judge of the Probate Court of Cherokee

County, Georgia in the above-captioned civil action now pending in the United

States District Court for the Northern District of Georgia.

                                           3.

I currently serve as Probate Judge of Cherokee County, having served in such

capacity since 2009.

                                           4.

As Probate Judge of Cherokee County, I am responsible for the operations of all

functions of the Probate Court, including the management and supervision of my

staff.

                                           5.

As Probate Judge of Cherokee County, I am not subject to the supervision and

control of Cherokee County in the management and operations of the Probate

Court.
      Case 1:20-cv-01624-SCJ Document 28-1 Filed 04/24/20 Page 3 of 12




                                          6.

As Probate Judge of Cherokee County, I am responsible for the acceptance and

review of applications for and the issuance of Georgia weapons carry permits

("GWLs") pursuant to O.C.G.A. §16-11-129.

                                          7.

In order to process a new application for a GWL, it is necessary that the applicant

be fingerprinted. A "new" application would be one where the applicant has either

never had a GWL or has allowed a prior GWL to have lapsed more than 30 days.

                                          8.

The Probate Court of Cherokee County has a "live scan" fingerprinting machine

which is located in the file room.

                                          9.

The collection of a GWL applicant's fingerprint is performed by one of my

employees in the Probate Court who are trained to perform such act. (I do not have

a contract with any law enforcement agencies to collect fingerprints for GWL

applications).

                                         10.

In order to most effectively fingerprint someone, the person collecting the

fingerprint is required to stand immediately next to the applicant, guide that
         Case 1:20-cv-01624-SCJ Document 28-1 Filed 04/24/20 Page 4 of 12



person's hands/fingers onto a glass plate, and roll each fingertip onto the glass

plate.

                                         11.

This fingerprinting process takes, on average, three minutes per applicant.

                                         12.

Additionally, an applicant for both a new or renewal GWL is required to be

photographed and to provide an electronic signature.

                                         13.

A GWL applicants' photograph is likewise taken in the file room of the Probate

Court and is performed by one of my employees in the Probate Court who are

trained to perform such act.

                                         14.

In order to properly photograph an applicant, the employee sits approximately 3-4

feet from the applicant and takes the photograph using a USB computer camera

attached to a desktop computer.

                                         15.

The GWL applicant cannot wear a mask when his/her photograph is taken.
      Case 1:20-cv-01624-SCJ Document 28-1 Filed 04/24/20 Page 5 of 12




                                         16.

A GWL applicant must then provide a signature on an electronic keypad using a

common stylus available to all applicants.

                                         17.

Finally, a GWL applicant must review the information entered into the system to

check for typographical errors and sign an acknowledgment that the information is

correct.

                                         18.

The photograph/signature/review process takes, on average, five (5) minutes.

                                         19.

The Probate Court facilities are relatively small and there is limited space available

for employees and visitors, such as applicants for GWL's and individuals

appearing in Probate Court for other purposes.

                                         20.

As Probate Judge of Cherokee County, I am responsible for the acceptance and

review of applications for and issuance of marriage licenses pursuant to O.C.G.A.

§ 19-3-30.
      Case 1:20-cv-01624-SCJ Document 28-1 Filed 04/24/20 Page 6 of 12



                                          21.

In order to obtain a marriage license, it is not necessary for applicants to be

fingerprinted or photographed.

                                          22.

In order to obtain a marriage license, an applicant must complete a written

application and file the same, along with proper payment, in the Probate Court.

                                          23

This procedure is completed with the applicant separated from the staff member by

a thick glass partition and not standing within 3-4 feet of the staff member for any

extended period of time.

                                          24.

On March 14, 2020, I became aware that the Governor of the State of Georgia

issued a State of Emergency in response to the public health crisis resulting from

the COVID-19 pandemic (the "DOE").

                                         25.

A true and correct copy of the DOE as I reviewed it and as appears on the

Governors website (https ://gov. georgia. gov/executive-action/executive-

orders/2020-executi ve-orders) is attached hereto as Exhibit 1.
      Case 1:20-cv-01624-SCJ Document 28-1 Filed 04/24/20 Page 7 of 12



                                           26.

On March 14, 2020, I became aware of the Declaration of State of Judicial

Emergency as issued by the Chief Justice of the Supreme Court of Georgia (the

"JEO"). A true and correct copy of the JEO as published on the website of the

Georgia Supreme Court (https://www.gasupreme.us/wp-

content/uploads/2020/03/CJ-Melton-amended-S tatewi de-Jud-Emergency-

order. pdt) is attached hereto as Exhibit 2. A true and correct copy of the amended

JEO as published on the website of the Georgia Supreme Court

(https://www.gasupreme.us/wp-

content/uploads/2020/04/CJ Melton Extension Order signed entered.pd!) is

attached hereto as Exhibit 3.

                                           27.

     In the JEO, the Chief Justice of the State of Georgia, directed as follows:

            To the extent feasible, courts should remain open to address
      essential functions, and in particular courts should give priority to
      matters necessary to protect health, safety, and liberty of individuals.
      Essential functions are subject to interpretation; however, some matters
      that fall into the essential function category are: (1) where an immediate
      liberty or safety concern is present requiring the attention of the court as
      soon as the court is available; (2) criminal court search warrants, arrest
      warrants, initial appearances, and bond reviews; (3) domestic abuse
      temporary protective orders and restraining orders; (4) juvenile court
      delinquency detention hearings and emergency removal matters; and (5)
      mental health commitment hearings.
      Case 1:20-cv-01624-SCJ Document 28-1 Filed 04/24/20 Page 8 of 12



                                         28.

Acceptance and processing of G WLs was not identified as an "essential function"

in the JEO.

                                         29.

On March 16, 2020, I received from the Judicial Qualifications Commission (the

"JQC") a statement informing me that any judge who failed to follow the JEO

could be subject disciplinary action before the JQC. A true and correct copy of

the statement from the JQC as I received it, and as appears on the JQC ' s website

(https://imgl .wsimg.com/blobby/go/d72953e9-9d0a-4693-87a4-

cedcc5933b8d/downloads/JQC%20Statement%20on%20Statewide%20Judicial%2

0Emergency.pdf?ver=l 587062736798)is attached hereto as Exhibit 4.

                                         30.

On or about March 17, 2020, I received a memorandum (the "CPJ Memorandum")

from the Executive Committee of the Council of Probate Judges of Georgia (the

"Council"). A true and correct copy of the CPJ Memorandum, as I received it, is

attached hereto as Exhibit 5.

                                         31.

Pursuant to the CPJ Memorandum, the Council expressed its position that weapons

carry licenses are not essential services under the JEO.
      Case 1:20-cv-01624-SCJ Document 28-1 Filed 04/24/20 Page 9 of 12



                                         32.

I further reviewed the COVID-19 Interim Guidelines for Businesses and

Employers issued by the Centers for Disease Control (the "CDC Guidelines") (a

true and correct copy of the CDC Guidelines as I reviewed them and as appear

available on the CDC's website (https://www.cdc.gov/coronavirus/2019-

ncov/community/guidance-business-response.html) are attached as Exhibit 6.

                                         33.

On or about March 14, 2020, and in reliance upon my review of the guidance

provided to me by the JEO, as amended, the JQC Statement, the CP J

Memorandum and the CDC Guidelines, I determined that I could not allow the

continued acceptance and processing of applications for GWL's while adequately

protecting the health and safety of my employees and visitors to the Probate Court.

                                         34.

My specific concerns regarding the protection of the health and safety of my

employees and visitors to the Probate Court were based upon the following:

      -   limited space available in the Court which would not allow for proper

          social distancing;

      -   a lack of funds or resources to construct screens or other physical barriers

          which would serve to reduce the risk of spreading the coronavirus;
      Case 1:20-cv-01624-SCJ Document 28-1 Filed 04/24/20 Page 10 of 12



      -   the fact that personal protective equipment, i.e.: masks, gloves, etc., are

          only available in limited supply for Probate Court employees; and

      -   the inability to collect fingerprints and take photographs within the

          recommended social distancing between applicants and Probate Court

          staff.

                                          35.

Accordingly, on March 14, 2020, I temporarily suspended the acceptance of GWL

applications.

                                          36.

On April 2, 2020, I became aware of the Governor's Executive Order imposing a

mandatory shelter-in-place and establishing guidelines for "critical infrastructure"

within the State of Georgia (the "SIP"). A true and correct copy of the SIP as I

reviewed it and as appears on the Governor's website is attached hereto as Exhibit

7.

                                         37.

Upon receipt and review of the Governors Executive Order, it became apparent to

me that I could not achieve the guidelines for critical infrastructure employers as

set forth in the SIP while accepting applications for GWLs given the size and

layout of the Probate Court, the resources available to me and the procedure

required to accept applications for GWLs.
     Case 1:20-cv-01624-SCJ Document 28-1 Filed 04/24/20 Page 11 of 12



                                          38.

Accordingly, in order to protect the health and safety of my employees and visitors

to the Probate Court, and in reliance upon the DEO, the JEO, as amended, the JQC

Statement, the CPJ Memorandum, the CDC Guidelines and the SIP, and after April

2, 2020, I made the decision to continue to suspend the acceptance of applications

for GWLs until I can ensure the such permit could be accepted and processed in

full compliance with the guidelines and instructions set forth in the DEO, the JEO,

as amended, the JQC statement, the CDC Guidelines and the SIP.

                                          39.

I declare, under penalty of perjury that the facts contained in this affidavit are true

and correct to the best of my knowledge.

Executed in Cherokee County, Georgia, this 24 th day of April, 2020.




                                        Judge Keith Wood
Sworn to and subscribed
before me this 2'\ day of
April, 2020



Notary Public
Commission Expires: 0~. /0, Jo().,/
      Case 1:20-cv-01624-SCJ Document 28-1 Filed 04/24/20 Page 12 of 12




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed AFFIDAVIT OF

JUDGE KEITH WOOD with the Clerk of Court using the CM/ECF system, which

will automatically provide notice to all counsel of record:

      I further certify that the above and foregoing meets the requirements set forth

in L.R. 5.1(C) and has been prepared using Times New Roman 14-point font.

      This 24th day of April, 2020.


                                       JARRARD & DAVIS, LLP


                                       /s/ Patrick D. Jaugstetter
                                       ANGELA E. DAVIS
                                       Georgia Bar No. 240126
                                       adavis@jarrard-davis.com
                                       PATRICK D. JAUGSTETTER
                                       Georgia Bar No. 389680
                                       patrickj@jarrard-davis.com
                                       Attorneys for Defendant Keith Wood

222 Webb Street
Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)
